                                               March 11, 2020

VIA ECF
Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Raquel Dunton
       13 Cr. 654 (JPO)


Dear Judge Oetken,

        I write, with the consent of the Government by Assistant United States Attorney
Christopher DiMase, to respectfully request that the Court adjourn the status conference that is
currently scheduled for Friday, March 13 to a date after April 2, 2020. Undersigned counsel has
a scheduling conflict on Friday and the parties are waiting to see what happens in Mr. Dunton’s
state case (which is scheduled for April 2). Therefore, we ask the Court to adjourn the
conference.

       Thank you for your consideration.
                                Granted.
Respectfully submitted,
                                The status conference is adjourned to April 8, 2020, at 12:30 pm.
/s/
Sylvie Levine
Counsel for Mr. Dunton
212-417-8729                                   SO ORDERED:



                                               __________________________________
                                               HONORABLE J. PAUL OETKEN
                                               United States District Judge


cc:    A.U.S.A. Chris DiMase (by ECF)                              Dated: March 16, 2020
